Plaintiff in error, Bud Campbell, was convicted in the county court of Love County on a charge of unlawfully conveying intoxicating liquor, and his punishment fixed at a fine of $50 and confinement in the county jail for 30 days. From the judgment rendered on the verdict an appeal was perfected by filing in this court on May 28, 1918, a petition in error with case-made. The proof on the part of the state to support the charge is conclusive and uncontroverted. No brief has been filed. When the case was called for final submission the Attorney General moved to affirm the judgment for failure to prosecute the appeal. The motion to affirm for the reason stated is sustained. Judgment affirmed.